FOR THE RESPONDENT           FOR THE INDIANA SUPREME COURT

                                       DISCIPLINARY COMMISSION

Gregory Nelson Holmes, pro se                Donald R.  Lundberg,  Executive
Secretary
                                        Charles M. Kidd, Staff Attorney
                                                                         115
West Washington Street, Suite 1060
                                             Indianapolis, IN 46204





      IN THE

      SUPREME COURT OF INDIANA
______________________________________________________________

IN THE MATTER OF               )
                                    )  Case No. 10S00-9309-DI-1007
GREGORY NELSON HOLMES    )
__________________________________________________________________

      DISCIPLINARY ACTION
__________________________________________________________________

                              January 28, 2000


Per Curiam

      The respondent, Gregory Nelson Holmes, pleaded guilty to two counts of
official misconduct.  Today we approve a Conditional Agreement  between  the
respondent and the Disciplinary Commission calling  for  suspension  of  his
law license for that misconduct.
      Having been admitted to the bar of this state in 1987, the  respondent
is subject to our disciplinary jurisdiction.  During relevant times, he  was
also admitted to the bar of the state of Kentucky.
      Before  us  is  the  Commission  and  the  respondent’s  Statement  of
Circumstances and Conditional Agreement for Discipline,  submitted  pursuant
to Ind.Admission and Discipline Rule 23(11).  In it, the respondent and  the
Commission stipulate to the following facts.   The  respondent  was  charged
following a grand jury indictment in the circuit court of Jefferson  County,
Kentucky, with 15 Class D felony charges:  one count of  bigamy,  one  count
of bribery of a public servant; and thirteen counts of  theft  by  deception
over $100.  On June 3, 1993, he was convicted after a jury trial of  bigamy,
bribery  of  a  public  servant,  and  one  count  of  theft  by  deception.
Subsequently,  the  Court  of  Appeals  for  the  Commonwealth  of  Kentucky
reversed all of the respondent’s convictions and remanded for a  new  trial.
On March 22, 1999, the respondent entered a guilty plea  to  two  counts  of
official misconduct in the second degree, both  Class  B  misdemeanors.   In
the respondent’s plea agreement, he admitted that


           while  in  his  official  duties  of  the  [Kentucky]   Attorney
           General’s
           Office, [the respondent] had a relationship with an individual
           he stood in judgment of that appeared to influence his
           performance of that duty imposed upon him by law.  Further,
            the [respondent] violated the rules and regulations of the
           Attorney General’s Office in not maintaining proper time
            records of his employment.


      The Kentucky court sentenced the respondent to 100 hours of  community
      service and 90
days  probation,  to  be  discharged  upon  successful  completion  of   the
community service.
      On the basis of his initial criminal conviction on June 3, 1993,  this
Court suspended the respondent pendente  lite  on  October  22,  1993,  upon
notice of conviction.  Matter of Holmes,  621  N.E.2d  634  (Ind.  1993).[1]
Following the Kentucky appellate court’s  overturning  of  that  conviction,
this Court on December 15, 1995, converted the  suspension  based  upon  the
conviction  to  a  suspension  pending  prosecution  of  this   disciplinary
proceeding.[2]
      We find that the respondent violated Ind.  Professional  Conduct  Rule
8.4(b) by committing criminal acts  reflecting  adversely  on  his  honesty,
trustworthiness or fitness as a lawyer in  other  respects.   We  also  find
that  the  respondent  violated  Prof.Cond.R.  8.4(c)  by  participating  in
conduct involving dishonesty, fraud, deceit or misrepresentation.[3]
      Since we have found professional misconduct,  we  must  now  determine
whether the proposed sanction is appropriate.  In  making  that  assessment,
we consider the nature of the misconduct, the lawyer’s state of  mind  which
underlies the misconduct,  actual  or  potential  injury  flowing  from  the
misconduct, the duty  of  this  Court  to  preserve  the  integrity  of  the
profession, the risk to the public in allowing the  respondent  to  continue
in practice, and any mitigating or aggravating factors.  Matter  of  Lehman,
690 N.E.2d 696 (Ind. 1997).  The respondent and the Commission agree upon  a
sanction consisting of a suspension from the practice of law  for  a  period
of not less than six months, with credit for the time he has been  suspended
pendente lite.
      The respondent betrayed the public’s trust in  two  ways.   First,  he
failed objectively to discharge the duty  imposed  upon  him  by  law  while
acting as a lawyer for Kentucky’s  attorney  general.   That  failure  arose
directly from his personal relationship with  an  individual  over  whom  he
stood in judgment.  When it became clear that the  respondent’s  objectivity
was threatened, as an attorney he was obligated to remove himself  from  the
matter.  The respondent did not withdraw, and instead acted  in  the  matter
despite  the  fact  that  the  relationship  “appeared  to   influence   his
performance . . .”  Second, he failed to  keep  proper  time  records  while
acting for the public  and  while  being  paid  with  public  funds.    Each
instance of his official misconduct includes attendant  deception:   in  the
case of his conflict of interest by clandestinely permitting the  resolution
of a public legal matter to be influenced by his personal relationship,  and
in the second instance by knowingly “not maintaining” proper  time  records.
 This deception is made more egregious by the context in which  it  occurred
– that is, in his role as a public servant.
      Given the respondent’s breach of the public’s trust and  his  apparent
propensity for deception, we would reject  a  six-month  suspension  as  too
lenient absent the unique circumstances of this case.   The  respondent  has
been suspended pendente lite by this Court’s order from the practice of  law
in Indiana for the past six years.  Under the terms  of  the  agreement  now
before us, the respondent will not be able to practice law in Indiana  until
he formally petitions for reinstatement  to  the  Indiana  bar  pursuant  to
Admis.Disc.R. 23(4) and proves, among other things, that he  can  be  safely
recommended to the bar and public.   Given  those  factors  and  our  policy
favoring  agreements   between   the   Commission   and   attorneys   facing
disciplinary charges, we find that the  sanction  proposed  by  the  parties
adequately addresses the respondent’s misconduct and  protects  the  public.
 We note, however, that any reinstatement proceeding will explore in  detail
the  seriousness  of  the  specific  acts  leading   to   the   respondent’s
convictions  and  whether,  in  light  of  that  conduct,  reinstatement  is
appropriate.
      Accordingly, we order  that  the  respondent  be  suspended  from  the
practice of law for  a  period  of  not  less  than  six  months,  effective
immediately, with credit given for the time during which the respondent  has
been suspended pendente lite.  To be reinstated to the practice  of  law  in
this state, the respondent must satisfy the requirements and  conditions  of
Admis.Disc.R. 23(4).
      The Clerk of this Court is directed to provide notice  of  this  order
in accordance with Admis.Disc.R. 23(3)(d) and to provide the  Clerk  of  the
United States Court of Appeals for the Seventh Circuit, the  Clerk  of  each
of the United States District Courts in this state, and the  Clerk  of  each
of the United States Bankruptcy Courts in this state  with  the  last  known
address of the respondent as reflected in the records of the Clerk.
      Costs of this proceeding are assessed against the respondent.

-----------------------
[1]  Indiana Admission and Discipline Rule 23(11.1)(a).
[2]  Indiana Admission and Discipline Rule 23(11.1)(b).
[3] Prof. Cond.R. 8.4 provides in relevant part:

           It is professional misconduct for a lawyer to: . . .


           (b) commit a criminal act that reflects adversely on
           the lawyer’s honesty, trustworthiness or fitness as a
           lawyer in other respects;


           (c) engage in conduct involving dishonesty, fraud, deceit
           or misrepresentation.